IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        : NO. 747
                              :
APPOINTMENT TO ORPHANS’ COURT : SUPREME COURT RULES DOCKET
PROCEDURAL RULES COMMITTEE    :




                                      ORDER


PER CURIAM


         AND NOW, this 12th day of October, 2017, Thomas J. Dempsey, Jr., Esquire,

Allegheny County, is hereby appointed as a member of the Orphans’ Court Procedural

Rules Committee for a term of three years, commencing January 1, 2018.